Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashi (WO US 2018/078876, see US 2019/0259512 for citations) in view of Kamachi (US 2013/0180860).
Nagashi teaches an oxide superconducting wire (abstract, para. 0039) comprising a base material, a superconductor laminate including an oxide superconducting layer disposed on the base material (para. 0033, 0039), and a plating layer that is formed by plating and that functions as a stabilizing layer of the superconductor laminate (para. 0043), wherein a surface roughness of the plating layer is 0.8-1.2 micrometers (para. 0022).
Nagashi fails to teach the entire average crystal grain size of the plating layer is in a range from 0.86-3.05 micrometers.
Kamachi, however, teaches a magnet (abstract) wherein a plating layer comprising a grain size of 0.5-2.2 micrometers (para. 0040) for the purpose of providing a layer with good adhesion and corrosion resistant properties (para. 0027, 0034).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plated copper layer comprising a grain size of 0.5-2.2 in Nagashi in order to provide a plating layer with good adhesion and corrosion resistant properties as taught by Kamachi.
Regarding claim 3, the claim does not require that the average grain sizes of the first, second, and third grain size are different. Therefore, the above teachings meet this limitation. 
Regarding claim 6, as the prior art teaches a substantially similar oxide superconductor wire as claimed, including materials for superconductor oxide, plating material (including a Ra and grain size overlapping with the inventive ranges), it appears that the properties of the claimed oxide wire is necessarily present in the prior art oxide wire.

Claim(s) 2, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashi (WO US 2018/078876, see US 2019/0259512 for citations) in view of Kamachi (US 2013/0180860) and Shuto (US 2017/0145538) and Wang (US 6803684).
Nagashi teaches a product as described above in claim 1, but fails to teach an average crystal grain size of the plating layer on a side adjacent to the superconductor laminate is smaller than an average crystal grain size of the plating layer on a side apart from the superconductor laminate.
Shuto, however, teaches a metal sheet (para. 0001, 0002) comprising a crystal grain size gradient of the metal layer with a (relative) small crystal size is present near the region that experiences the cracks for the purpose of mitigating crack formation (para. 0003).
Wang teaches that superconductor coils should be configured to prevent cracks (col. 3, lines 1-20).
Therefore, it would have been obvious to one ordinary skill in the art to provide the crystal grain size gradient of the metal layer in Nagashi with a (relative) small crystal size is present near the region that experiences the cracks in order to mitigate crack formation as taught by Shuto and because Wang teaches that superconductor coils should be configured to prevent cracks.
Regarding claim 2, 4, 5; it would have been obvious to one of ordinary skill in the art to provide the small crystal on the laminate side through routine experimentation in order to reduce the possibility of cracks in the superconductor coil of Nagashi in view of the above teachings of Shuto and Wang in the absence of unexpected results. Additionally, it would have been further obvious to provide averages overlapping with the claimed ranges of claim 5 as the prior art teaches a crystal size that overlaps therewith (Kamachi teaches a grain size of 0.5-2.2 (para. 0040) and Shuto teaches that the grain size is less than 2 micrometers (para. 0003)).
Regarding claim 6, as the prior art teaches a substantially similar oxide superconductor wire as claimed, including materials for superconductor oxide, plating material (including a Ra and grain size overlapping with the inventive ranges of claims 2, 4, 5), it appears that the properties of the claimed oxide wire is necessarily present in the prior art oxide wire.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735